                                           Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 1 of 18




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Garth Shelton
                                 7
                                                               UNITED STATES DISTRICT COURT
                                 8
                                                                      DISTRICT OF NEVADA
                                 9
                                     GARTH SHELTON, an individual,                     CASE NO: 3:21-cv-121
                                10
                                                                   Plaintiff,
                                11
                                     vs.
                                12                                                                      COMPLAINT
1575 Delucchi Lane, Suite 206




                                   ELDORADO RESORTS, INC., a domestic
 The Geddes Law Firm, P.C.




                                13 corporation; CAESAR’S ENTERTAINMENT,                               JURY DEMAND
    Phone 775-853-9455
       Reno, NV 89502




                                   INC., a foreign corporation.
                                14
                                                                   Defendants.
                                15
                                16
                                17
                                              COMES NOW Plaintiff GARTH SHELTON, by and through his counsel, William J. Geddes,
                                18
                                     Esq. and Kristen R. Geddes, Esq. of THE GEDDES LAW FIRM, P.C., and hereby complains of
                                19
                                     Defendants ELDORADO RESORTS, INC., and CAESAR’S ENTERTAINMENT, INC., as follows.
                                20
                                                                                        I.
                                21
                                                                         STATEMENT OF THE CASE
                                22
                                              This is an employment-discrimination case arising under the Americans with Disabilities Act
                                23
                                     and the Family Medical Leave Act and Nevada state law. Plaintiff GARTH SHELTON worked as a
                                24
                                     Microsoft Systems Analyst for Defendants at their corporate headquarters located in Reno, Nevada.
                                25
                                     Plaintiff alleges herein that he suffered discrimination and retaliation based on his disabilities, when
                                26
                                     Defendants refused to accommodate his disabilities, failed to engage in the interactive process, and
                                27
                                     terminated him. Additionally, Plaintiff alleges Defendants retaliated against Plaintiff in response to
                                28


                                                                                   1
                                        Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 2 of 18




                                 1 Plaintiff taking protected medical leave under the Family Medical Leave Act. Plaintiff seeks monetary,
                                 2 equitable, and injunctive relief.
                                 3                                                     II.
                                 4                                       JUISDICTION AND VENUE
                                 5          1.      The federal claims of this case are maintained pursuant to 28 U.S.C. § 1331.             In
                                 6 particular, this case asserts federal discrimination claims, actionable under the Americans with
                                 7 Disabilities Act and the Americans with Disabilities Act Amendment Act (collectively, “ADA”),
                                 8 codified at 42 U.S.C. § 12101 et seq., and the Family Medical Leave Act, 29 U.S.C. § 2601 et seq.
                                 9 This Court has supplemental jurisdiction over the state-law claims pursuant to 28 U.S.C. § 1367(a).
                                10          2.      Venue is proper in the U.S. District Court situated in Reno, Nevada, under Local Rule
                                11 IA 1-6 and 28 U.S.C. § 1391(b) because this Court is located in the “unofficial Northern Division,”
                                12 embracing the City of Reno, County of Washoe, Nevada, and because:
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                  (a)    Defendants conducted business in the City of Reno, County of Washoe, Nevada
    Phone 775-853-9455
       Reno, NV 89502




                                14 where a substantial part of the events or omissions giving rise to the claims of the case occurred; and
                                15                  (b)    Venue is proper in a judicial district in which a substantial part of the events or
                                16 omissions giving rise to the claims of the case occurred, or where any Defendants resides.
                                17                                                     III.
                                18                                                 PARTIES
                                19          3.      At all relevant times herein, Plaintiff GARTH SHELTON (“SHELTON”) was a citizen
                                20 of the state of Nevada, residing in the County of Washoe, Nevada, and he was employed by
                                21 Defendants.
                                22          4.      Defendant ELDORADO RESORTS, INC., (“ERI”) is a domestic corporation,
                                23 authorized to do business in the state of Nevada and actually doing business in the state of Nevada,
                                24 operating as a gaming entertainment company, having its headquarters located in Reno, Nevada.
                                25          5.      Defendant CAESAR’S ENTERTAINMENT, INC. (“CAESAR’S”) (formerly known as
                                26 ELDORADO RESORTS, INC., or ERI) is a Delaware corporation, authorized to do business in the
                                27 state of Nevada and actually doing business in the state of Nevada, operating as a gaming entertainment
                                28 company, having its headquarters located in Reno, Nevada.


                                                                                   2
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 3 of 18




                                 1          6.      At all relevant times herein, Defendants were an employer SHELTON within the
                                 2 meaning of 42 U.S.C. § 12111(5), and covered entities within the meaning of 42 U.S.C. § 12111(2) and
                                 3 29 C.F.R. § 1630.2, under a single integrated employer or integrated enterprise theory having
                                 4 supervision and/or management, and control over SHELTON.
                                 5                                                       IV.
                                 6                                        GENERAL ALLEGATIONS
                                 7          7.      At all relevant times herein, SHELTON had, and has, Chron’s disease and diabetes,
                                 8 which disabilities (“Disabilities”) substantially limit one or more of his major life activities.
                                 9          8.      At all relevant times herein, SHELTON had, and has, a record of such Disabilities.
                                10          9.      At all relevant times herein, Defendants have regarded SHELTON as having such
                                11 Disabilities.
                                12          10.     At all relevant times herein, SHELTON’s Disabilities qualified, and qualify, as
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 “disabilities,” within the meaning of the ADA, including as codified at 42 U.S.C. §12102.
    Phone 775-853-9455
       Reno, NV 89502




                                14          11.     At all relevant times herein, Defendants, and each of them, were aware of SHELTON’s
                                15 Disabilities.
                                16          12.     SHELTON was hired by ERI in May 2018 as a Microsoft Systems Analyst.
                                17          13.     SHELTON was hired into and worked in the IT group that handles all of the IT for the
                                18 corporate entity, and his work location was in the Circus Circus hotel/casino.
                                19          14.     When SHELTON was hired, SHELTON was told by Human Resources and his
                                20 supervisor that SHELTON would receive unlimited sick and vacation time under the company’s FTO
                                21 (flexible time off) policy as a salaried employee.
                                22          15.     Around the beginning of August 2018 SHELTON was having severe gastrointestinal
                                23 and incontinence issues that required him to go to the emergency room, urgent care and doctor’s
                                24 appointments requiring that SHELTON take time off from work.
                                25          16.     SHELTON reported his absences to his supervisor, Ryan Jarrells (“Jarrells”), Director of
                                26 Technology Services, and had doctor’s notes for all of his medical appointments.
                                27          17.     Around the beginning of 2019, SHELTON was provided with a laptop at his request to
                                28 work remotely when SHELTON was ill.


                                                                                     3
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 4 of 18




                                 1          18.    Even though SHELTON was working remotely from home, SHELTON was still
                                 2 required to report the day as an FTO sick day, which SHELTON told Jarrells that did not agree with
                                 3 because SHELTON was performing his work at home.
                                 4          19.    Jarrells told SHELTON that Tony Phelps, Corporate Vice President of IT required that
                                 5 an FTO day be reported even when working remotely.
                                 6          20.    In the fall of 2019, Jarrells stated that SHELTON was taking too much sick time off
                                 7 (even though SHELTON worked remotely) and Jarrells directed SHELTON to apply for Family
                                 8 Medical Leave (FMLA), even though SHELTON could have continued to work from home.
                                 9          21.    SHELTON was on FMLA leave from approximately November 7, 2019-January 13,
                                10 2020, during which time SHELTON was continuing to receive medical treatment to obtain a
                                11 confirmation diagnosis for his medical disability.
                                12          22.    Around February-March, 2020, SHELTON was determined to be suffering from
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 Chron’s disease, and SHELTON is also a diabetic, which commonly co-occurs with Chron’s disease.
    Phone 775-853-9455
       Reno, NV 89502




                                14          23.    The day SHELTON came returned from FMLA on January 13, 2020, Jarrells told
                                15 SHELTON that SHELTON would not be getting an annual bonus or his annual raise due to taking too
                                16 much sick leave, even though SHELTON’s performance reviews rated SHELTON as excellent.
                                17          24.    Jarrells also told SHELTON that the rest of the IT team was upset with SHELTON for
                                18 having to cover his work while SHELTON was on medical leave, and Jarrells seemed mad at
                                19 SHELTON, too, for having been gone on medical leave.
                                20          25.    To that end, Jarrells instructed SHELTON not to talk to Tony Phelps or Peter Braughten,
                                21 Senior Vice President of IT, and not to make eye contact with them unless they spoke to SHELTON
                                22 first.
                                23          26.    Prior to taking leave for his disability, SHELTON had a good working relationship with
                                24 Mr. Phelps and Mr. Braughten, but SHELTON was frozen out and ignored after SHELTON returned
                                25 from medical leave.
                                26          27.    Jarrells also told SHELTON was lucky to still have his job, and said that if it weren’t for
                                27 FMLA protection, Mr. Phelps and Mr. Braughten would have gotten rid of SHELTON.
                                28


                                                                                   4
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 5 of 18




                                 1          28.    When SHELTON returned from medical leave, his regular job duties were not restored
                                 2 and SHELTON was required to train other staff to perform his job duties and on the systems
                                 3 SHELTON was performing prior to going on medical leave. SHELTON stated to Jarrells that it
                                 4 appeared as though they were planning to get rid of SHELTON, when SHELTON was required to train
                                 5 other employees on his job duties, which Jarrells denied.
                                 6          29.    SHELTON was forced to take short term disability from April 13, 2020 through June 4,
                                 7 2020, but SHELTON could have worked from home with a reasonable accommodation of using a
                                 8 laptop to work remotely.
                                 9          30.    Similarly, after his short-term disability expired, SHELTON was approved for long term
                                10 disability starting June 4, 2020.
                                11          31.    Due to the COVID-19 pandemic, gaming establishments were furloughed between mid-
                                12 April through July 31, 2020.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          32.    On information and belief, other members of the IT group that SHELTON worked with
    Phone 775-853-9455
       Reno, NV 89502




                                14 continued working notwithstanding the furlough of a large percentage of gaming establishment
                                15 employees.
                                16          33.    On August 19, 2020, SHELTON received an e-mail from Jarrells, while SHELTON was
                                17 on approved long-term disability.
                                18          34.    The e-mail from Jarrells stated that after the furlough ended, the employer could not
                                19 recall SHELTON in the foreseeable future and also that the company was eliminating several positions
                                20 and was restructuring, and SHELTON was terminated effective August 20, 2020.
                                21          35.    SHELTON alleges that the reasons cited in the termination e-mail were pretext, and that
                                22 SHELTON was terminated based on his disabilities in violation of the ADA, FMLA and Nevada state
                                23 law.
                                24          36.    SHELTON timely submitted, or caused to be submitted, a charge of unlawful disability
                                25 discrimination and retaliation with the Equal Employment Opportunity Commission (“EEOC”) in
                                26 EEOC Claim Nos. 550-2020-01949.
                                27          37.    On December 10, 2020, the EEOC issued a “right-to-sue letter” for the discrimination
                                28 and retaliation claims of this case, set forth in EEOC Claim Nos. 550-2020-01949, pursuant to 42


                                                                                  5
                                        Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 6 of 18




                                 1 U.S.C. § 2000e-5(f), and SHELTON timely filed the instant suit within ninety (90) days of the receipt
                                 2 of this “right-to-sue letter.”
                                 3
                                 4                                             FEDERAL CLAIMS
                                 5                                                       V.
                                 6                                       FIRST CLAIM FOR RELIEF
                                 7                        UNLAWFUL DISCRIMINATION BASED ON DISABILITY:
                                 8         Failure to Accommodate Disabilities, Unlawful Terms and Conditions of Employment,
                                                                   and Termination of Employment
                                 9
                                              (Americans With Disabilities Act and Amendment Act - 42 U.S.C. § 12101 et seq.)
                                10
                                11          38.     SHELTON incorporates by reference all prior allegations of this Complaint, as though
                                12 fully set forth herein.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          39.     At all relevant times herein, SHELTON’S Disabilities were physical disabilities physical
    Phone 775-853-9455
       Reno, NV 89502




                                14 limitations to his body, including Chron’s, co-occurring with diabetes, which Disabilities are covered
                                15 by, and within the meaning of, the ADA codified at 42 U.S.C. § 12102 et seq., in that these physical
                                16 impairments substantially limited one or more of SHELTON’S major life activities.
                                17          40.     At all relevant times herein, Defendants, including through its agents and employees:
                                18                  (a)    were aware of SHELTON’S Disabilities;
                                19                  (b)    were aware that SHELTON had a record of such Disabilities; and/or
                                20                  (c)    regarded SHELTON as having physical impairments, including his Disabilities,
                                21 that substantially limited one or more of his major life activities.
                                22          41.     Notwithstanding SHELTON’S Disabilities, at all relevant times herein, SHELTON was
                                23 a qualified individual who could perform the essential functions of his job, with or without a reasonable
                                24 accommodation of his Disabilities.
                                25          42.     At all relevant times herein, Defendants, including through its employees and agents,
                                26 intentionally engaged in unlawful discrimination and disparate treatment of SHELTON, as compared to
                                27 other similarly-situated employees, and such differences in treatment were based on SHELTON’S
                                28 protected characteristic of his Disabilities, described herein.


                                                                                    6
                                        Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 7 of 18




                                 1          43.     Defendants, through their employees and agents, engaged in such disparate treatment
                                 2 and unlawful discrimination of SHELTON because of, or substantially motivated by, SHELTON’s
                                 3 disabilities, including, when:
                                 4                  (a)     failing to accommodate SHELTON’s Disabilities described herein;
                                 5                  (b)     failing to engage in the interactive process for those Disabilities; and
                                 6                  (c)     terminating SHELTON from his employment.
                                 7          44.     At all relevant times herein, SHELTON’s Disabilities were because of, or were a
                                 8 motivating factor in the decisions of Defendants, including through its employees and agents, to
                                 9 intentionally engage in the disparate treatment and unlawful discrimination against SHELTON, as
                                10 described herein, for which Defendants CAESAR’S are liable for its culpable conduct under the ADA
                                11 and 42 U.S.C. § 12101 et seq.
                                12          45.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
    Phone 775-853-9455
       Reno, NV 89502




                                14 SHELTON has suffered, and continues to suffer, economic losses, including lost wages and benefits,
                                15 back pay, front pay, physical and emotional harm, including mental anguish, inconvenience, and the
                                16 loss of enjoyment of life, for which he is entitled to compensatory and equitable damages, in an amount
                                17 to be proven at trial.
                                18          46.     The disparate treatment and unlawful discrimination by Defendants, including through
                                19 their employees and agents, was willful, malicious, and/or engaged in with a reckless indifference to
                                20 the health, safety, wellbeing, and federally-protected rights of SHELTON—including because
                                21 Defendants summarily terminated SHELTON after he pursued his rights to reasonable accommodation
                                22 —warranting an award of punitive damages, to punish Defendants, in an amount determined by a jury
                                23 at trial, according to law.
                                24          47.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                25 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
                                26 SHELTON has had to retain the services of attorneys in this matter, and he, therefore, is entitled to, and
                                27 seeks reimbursement for, his attorneys’ fees and costs, his expert-witness fees, and his court costs, in an
                                28 amount to be proven at trial.


                                                                                     7
                                        Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 8 of 18




                                 1           48.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                 2 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
                                 3 SHELTON is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that
                                 4 Defendants violated SHELTON’S rights by engaging in unlawful discrimination, as alleged herein.
                                 5           49.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                 6 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
                                 7 SHELTON is entitled to, and seeks, injunctive relief, in the form of an injunction issued by this Court,
                                 8 that compels Defendants to give effect to the rights of SHELTON, and to take other appropriate action,
                                 9 including: the removal of all adverse information from his employee file, relevant to the claims of this
                                10 case; and, if appropriate and feasible, the reinstatement of SHELTON to his prior employment position,
                                11 with full pay and benefits, as if never terminated.
                                12                                                       VI.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                      SECOND CLAIM FOR RELIEF
    Phone 775-853-9455
       Reno, NV 89502




                                14                       VIOLATION OF THE ANTI-RETALIATION PROVISIONS
                                                                OF THE ADA - 42 U.S.C. § 12203 et seq.
                                15
                                             50.     SHELTON incorporates by reference all prior allegations of this Complaint, as though
                                16
                                     fully set forth herein.
                                17
                                             51.     Under the anti-retaliation provision of the ADA, codified at 42 U.S.C. § 12203(a), it is
                                18
                                     an unlawful employment practice for an employer to discriminate against any of its employees because
                                19
                                     the employee has opposed any practice made an unlawful employment practice by 42 U.S.C. § 12117,
                                20
                                     et seq. or because the employee has participated in an investigation concerning the same.
                                21
                                             52.     At all relevant times herein, SHELTON engaged in conduct amounting to “protected
                                22
                                     activity” under the anti-retaliation provisions of the ADA, including, when SHELTON requested a
                                23
                                     reasonable accommodation for his Disabilities.
                                24
                                             53.     During his employment, SHELTON suffered adverse actions by Defendants including
                                25
                                     when Defendants CAESAR’S terminated SHELTON from his employment, as described herein.
                                26
                                             54.     At all relevant times herein, Defendants and their employees, subjected SHELTON to
                                27
                                     these adverse actions because of his participation in such protected activity relating to his Disabilities.
                                28


                                                                                     8
                                        Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 9 of 18




                                 1          55.     At all times relevant herein, such adverse actions taken by Defendants          and their
                                 2 employees against SHELTON would be materially adverse to a reasonable employee, reasonably likely
                                 3 to deter charging parties or others from engaging in protected activity, and such adverse employment
                                 4 actions materially affected the compensation, terms, conditions, or privileges of SHELTON’s
                                 5 employment and other rights secured to SHELTON .
                                 6          56.     There was a causal link between SHELTON’s protected activity and these adverse
                                 7 employment actions that SHELTON suffered.
                                 8          57.     Defendants and their employees unlawfully discriminated against SHELTON by
                                 9 retaliation, described herein, and violated the anti-retaliation provisions of the ADA, including as
                                10 codified at 42 U.S.C. § 12203.
                                11          58.     As a result of the unlawful discrimination and retaliation by Defendants and their
                                12 employees, SHELTON has suffered, and continues to suffer, losses, injuries, damages, and harm,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 including the following:
    Phone 775-853-9455
       Reno, NV 89502




                                14                  (a)    economic losses, including back pay, front pay, and pecuniary compensatory
                                15    damages;
                                16                  (b)    non-pecuniary, compensatory damages, including emotional pain, suffering,
                                17    inconvenience, mental anguish, loss of enjoyment of life; and
                                18                  (c)    wrongful interference with his ability to find new employment in the future.
                                19          59.     Accordingly, SHELTON is entitled to compensatory and equitable damages, in an
                                20 amount to be proven at trial, and he is entitled to equitable relief to address harm that cannot adequately
                                21 be remedied by money damages but requires injunctive relief, as prayed for herein.
                                22          60.     The unlawful discrimination and retaliation by Defendants and their employees was
                                23 willful, malicious, and/or engaged in with a reckless indifference to the federally-protected rights of
                                24 SHELTON —including because Defendants summarily terminated SHELTON after he pursued his
                                25 rights to reasonable accommodation—warranting an award of punitive damages, to punish Defendants,
                                26 in an amount determined by a jury at trial, according to law.
                                27          61.     As a result of this unlawful discrimination and retaliation by Defendants and their
                                28 employees, described herein, SHELTON has had to retain the services of attorneys in this matter, and


                                                                                   9
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 10 of 18




                                 1 he, therefore, is entitled to, and seeks reimbursement for, his attorneys’ fees and costs, his expert-
                                 2 witness fees, and his court costs, in an amount to be proven at trial.
                                 3          62.    As a result of this unlawful discrimination and retaliation by Defendants, and their
                                 4 employees, described herein, SHELTON is entitled to, and seeks, declaratory relief, in the form of a
                                 5 declaration by this Court, that Defendants and their employees violated SHELTON’s rights by
                                 6 engaging in unlawful discrimination and retaliation, as alleged herein.
                                 7          63.    As a result of this unlawful discrimination and retaliation by Defendants and their
                                 8 employees, SHELTON is entitled to, and seeks, injunctive relief, in the form of an injunction issued by
                                 9 this Court, that:
                                10                 (a)       compels Defendants      to remove false, adverse information contained in
                                11 SHELTON ’s personnel files, relating to the claims of this case, and
                                12                 (b)       If appropriate and feasible, compel Defendants to reinstate SHELTON to his
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 prior employment position, with full pay and benefits, as if never terminated.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                              STATE CLAIMS
                                15                                                      VII.
                                16                                      THIRD CLAIM FOR RELIEF
                                17         VIOLATION OF NEVADA’S ANTI-DISCRIMINATION STATUTE (NRS 613.330)
                                                               BASED ON DISABILITY
                                18
                                19          64.    SHELTON incorporates by reference all prior allegations of this Complaint, as though
                                20 fully set forth herein.
                                21          65.    Under Nevada’s anti-discrimination statute, codified at NRS § 613.330, it is an unlawful
                                22 employment practice for an employer to discriminate against any of its employees on the basis of the
                                23 employee’s disability.
                                24          66.    At all relevant times herein, SHELTON’S Disabilities were physical disabilities and
                                25 related conditions, causing pain, suffering, and physical limitations to his body, which Disabilities are
                                26 covered by, and within the meaning of, NRS 613.330, in that these physical impairments substantially
                                27 limited one or more of SHELTON’S major life activities.
                                28          67.    At all relevant times herein, Defendants, including through its agents and employees:


                                                                                   10
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 11 of 18




                                 1                  (a)     were aware of SHELTON’S Disabilities;
                                 2                  (b)     were aware that SHELTON had a record of such Disabilities; and/or
                                 3                  (c)     regarded SHELTON as having physical impairments, including his Disabilities,
                                 4 that substantially limited one or more of his major life activities.
                                 5          68.     Notwithstanding SHELTON’S Disabilities, at all relevant times herein, SHELTON
                                 6 could perform the essential functions of his job, with or without a reasonable accommodation of his
                                 7 Disabilities.
                                 8          69.     At all relevant times herein, Defendants, including through its employees and agents,
                                 9 intentionally engaged in unlawful discrimination and disparate treatment of SHELTON, as compared to
                                10 other similarly-situated employees, and such differences in treatment were based on SHELTON’S
                                11 protected characteristic of his Disabilities, described herein.
                                12          70.     Defendants, through their employees and agents, engaged in such disparate treatment
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 and unlawful discrimination of SHELTON because of, or substantially motivated by, SHELTON’s
    Phone 775-853-9455
       Reno, NV 89502




                                14 disabilities, including, when:
                                15                  (a)      failing to accommodate SHELTON’s Disabilities described herein;
                                16                  (b)      failing to engage in the interactive process for those Disabilities; and
                                17                  (c)      terminating SHELTON from his employment.
                                18          71.     At all relevant times herein, SHELTON’s Disabilities were because of, or were a
                                19 motivating factor in the decisions of Defendants, including through its employees and agents, to
                                20 intentionally engage in the disparate treatment and unlawful discrimination against SHELTON, as
                                21 described herein, for which Defendants are liable for its culpable conduct under NRS 613.330.
                                22          72.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                23 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
                                24 SHELTON has suffered, and continues to suffer, economic losses, including lost wages and benefits,
                                25 back pay, front pay, physical and emotional harm, including mental anguish, inconvenience, and the
                                26 loss of enjoyment of life, for which he is entitled to compensatory and equitable damages, in an amount
                                27 to be proven at trial.
                                28          73.     The disparate treatment and unlawful discrimination by Defendants, including through


                                                                                     11
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 12 of 18




                                 1 their employees and agents, was willful, malicious, and/or engaged in with a reckless indifference to
                                 2 the health, safety, wellbeing, and federally-protected rights of SHELTON— including because
                                 3 Defendants summarily terminated SHELTON after he pursued his rights to reasonable
                                 4 accommodation—warranting an award of punitive damages, to punish Defendants, in an amount
                                 5 determined by a jury at trial, according to law.
                                 6           74.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                 7 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
                                 8 SHELTON has had to retain the services of attorneys in this matter, and he, therefore, is entitled to, and
                                 9 seeks reimbursement for, his attorneys’ fees and costs, his expert-witness fees, and his court costs, in an
                                10 amount to be proven at trial.
                                11           75.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                12 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 SHELTON is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that
    Phone 775-853-9455
       Reno, NV 89502




                                14 Defendants violated SHELTON’S rights by engaging in unlawful discrimination, as alleged herein.
                                15           76.     As a result of such intentional, unlawful, and discriminatory conduct against SHELTON
                                16 by Defendants, including through their employees and agents, based on SHELTON’S Disabilities,
                                17 SHELTON is entitled to, and seeks, injunctive relief, in the form of an injunction issued by this Court,
                                18 that compels Defendants to give effect to the rights of SHELTON, and to take other appropriate action,
                                19 including: the removal of all adverse information from his employee file, relevant to the claims of this
                                20 case; and, if appropriate and feasible, the reinstatement of SHELTON to his prior employment position,
                                21 with full pay and benefits, as if never terminated.
                                22                                                       VIII.
                                23                                     FOURTH CLAIM FOR RELIEF
                                24                       VIOLATION OF THE ANTI-RETALIATION PROVISIONS
                                                                         OF NRS 613.340
                                25
                                             77.     SHELTON incorporates by reference all prior allegations of this Complaint, as though
                                26
                                     fully set forth herein.
                                27
                                             78.     Under Nevada’s anti-retaliation provision, codified at Nevada Revised Statutes (“NRS”)
                                28


                                                                                   12
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 13 of 18




                                 1 § 613.340, it is an unlawful employment practice for an employer to discriminate against any of its
                                 2 employees because the employee has opposed any practice made an unlawful employment practice by
                                 3 NRS 613.310-613.4383 or because the employee has participated in an investigation concerning the
                                 4 same.
                                 5          79.     At all relevant times herein, SHELTON engaged in conduct amounting to “protected
                                 6 activity” under the anti-retaliation provisions of NRS § 613.340, including, when SHELTON requested
                                 7 a reasonable accommodation for his Disabilities.
                                 8          80.     During his employment, SHELTON suffered adverse actions by Defendants including
                                 9 when Defendants terminated SHELTON from his employment, as described herein.
                                10          81.     At all relevant times herein, Defendants and their employees, subjected SHELTON to
                                11 these adverse actions because of his participation in such protected activity relating to his Disabilities.
                                12          82.     At all times relevant herein, such adverse actions taken by Defendants            and their
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 employees against SHELTON would be materially adverse to a reasonable employee, reasonably likely
    Phone 775-853-9455
       Reno, NV 89502




                                14 to deter charging parties or others from engaging in protected activity, and such adverse employment
                                15 actions materially affected the compensation, terms, conditions, or privileges of SHELTON’s
                                16 employment and other rights secured to SHELTON .
                                17          83.     There was a causal link between SHELTON’s protected activity and these adverse
                                18 employment actions that SHELTON suffered.
                                19          84.     Defendants and their employees unlawfully discriminated against SHELTON by
                                20 retaliation, described herein, and violated the anti-retaliation provisions of NRS § 613.340.
                                21          85.     As a result of the unlawful discrimination and retaliation by Defendants and their
                                22 employees, SHELTON has suffered, and continues to suffer, losses, injuries, damages, and harm,
                                23 including the following:
                                24                  (a)     economic losses, including back pay, front pay, and pecuniary compensatory
                                25    damages;
                                26                  (b)     non-pecuniary, compensatory damages, including emotional pain, suffering,
                                27    inconvenience, mental anguish, loss of enjoyment of life; and
                                28                  (c)     wrongful interference with his ability to find new employment in the future.


                                                                                    13
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 14 of 18




                                 1          86.     Accordingly, SHELTON is entitled to compensatory and equitable damages, in an
                                 2 amount to be proven at trial, and he is entitled to equitable relief to address harm that cannot adequately
                                 3 be remedied by money damages but requires injunctive relief, as prayed for herein.
                                 4          87.     The unlawful discrimination and retaliation by Defendants and their employees was
                                 5 willful, malicious, and/or engaged in with a reckless indifference to the federally-protected rights of
                                 6 SHELTON —including because Defendants summarily terminated SHELTON after he pursued his
                                 7 rights to reasonable accommodation—warranting an award of punitive damages, to punish Defendants,
                                 8 in an amount determined by a jury at trial, according to law.
                                 9          88.     As a result of this unlawful discrimination and retaliation by Defendants and their
                                10 employees, described herein, SHELTON has had to retain the services of attorneys in this matter, and
                                11 he, therefore, is entitled to, and seeks reimbursement for, his attorneys’ fees and costs, his expert-
                                12 witness fees, and his court costs, in an amount to be proven at trial.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          89.     As a result of this unlawful discrimination and retaliation by Defendants, Defendants
    Phone 775-853-9455
       Reno, NV 89502




                                14 and their employees, described herein, SHELTON is entitled to, and seeks, declaratory relief, in the
                                15 form of a declaration by this Court, that Defendants and their employees violated SHELTON’s rights
                                16 by engaging in unlawful discrimination and retaliation, as alleged herein.
                                17          90.     As a result of this unlawful discrimination and retaliation by Defendants and their
                                18 employees, SHELTON is entitled to, and seeks, injunctive relief, in the form of an injunction issued by
                                19 this Court, that:
                                20                  (a)    compels Defendants        to remove false, adverse information contained in
                                21 SHELTON ’s personnel files, relating to the claims of this case, and
                                22                  (b)    if appropriate and feasible, compel Defendants to reinstate SHELTON to his
                                23 prior employment position, with full pay and benefits, as if never terminated.
                                24 . . .
                                25 . . .
                                26 . . .
                                27 . . .
                                28 . . .


                                                                                   14
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 15 of 18




                                 1                                                      IX.
                                 2                                        FIFTH CLAIM FOR RELIEF
                                                                             FMLA RETALIATION
                                 3
                                                                             (29 U.S.C. § 2601 et seq.)
                                 4
                                             91.     SHELTON incorporates by reference all prior allegations of this Complaint, as though
                                 5
                                     fully set forth herein.
                                 6
                                             92.     The FMLA makes it unlawful for an employer to discriminate or retaliate against an
                                 7
                                     employee who exercises his right to leave. 29 U.S.C. § 2615(a)(1)-(2). SHELTON is an eligible
                                 8
                                     employee under the FMLA.
                                 9
                                             93.     Defendants retaliated against SHELTON because he exercised his rights under the
                                10
                                     FMLA, by inter alia, freezing SHELTON out upon his return from FMLA leave, refusing to refusing to
                                11
                                     reinstate SHELTON to his same duties upon his return from leave, making threatening remarks toward
                                12
                                     SHELTON’s employment in connection with his taking leave, and ultimately terminating SHELTON.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                             94.     As a direct and proximate result of the Defendants’ conduct, SHELTON has suffered,
                                14
                                     and continues to suffer, losses, injuries, damages, and harm, including the following economic losses,
                                15
                                     including back pay, front pay, and pecuniary compensatory damages.
                                16
                                             95.     As a direct and proximate result of the Defendants’ conduct, SHELTON is entitled to
                                17
                                     liquidated damages, as Defendants did not act in good faith and had no reasonable grounds for
                                18
                                     believing they were not violating the FMLA.
                                19
                                             96.     As a result of this unlawful retaliation by Defendants and their employees, described
                                20
                                     herein, SHELTON has had to retain the services of attorneys in this matter, and he, therefore, is entitled
                                21
                                     to, and seeks reimbursement for, his attorneys’ fees and costs, his expert-witness fees, and his court
                                22
                                     costs, in an amount to be proven at trial.
                                23
                                             97.     As a result of this unlawful discrimination and retaliation by Defendants, and their
                                24
                                     employees, described herein, SHELTON is entitled to, and seeks, declaratory relief, in the form of a
                                25
                                     declaration by this Court, that Defendants       and their employees violated SHELTON’s rights by
                                26
                                     engaging in unlawful retaliation, as alleged herein.
                                27
                                             98.     Finally, SHELTON is entitled to, and seeks, injunctive relief, in the form of an
                                28


                                                                                   15
                                      Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 16 of 18




                                 1 injunction issued by this Court, that:
                                 2                 (a)         compels Defendants     to remove false, adverse information contained in
                                 3                       SHELTON ’s personnel files, relating to the claims of this case, and
                                 4                 (b)         if appropriate and feasible, compels Defendants to reinstate SHELTON to his
                                 5                       prior employment position, with full pay and benefits, as if never terminated.
                                 6                                                       X.
                                 7                                            PRAYER FOR RELIEF
                                 8          WHEREFORE, SHELTON prays for judgment against Defendants, as follows:
                                 9          1.     For equitable relief, including back pay and front pay;
                                10          2.     For general, compensatory damages on all claims, in an amount to be proven at trial;
                                11          3.     For special, compensatory damages on all claims, in an amount to be proven at trial;
                                12          4.     For past and future compensatory damages, including incidental and consequential
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                 losses, incurred by reason of Defendants’ acts, omissions, carelessness, negligence,
    Phone 775-853-9455
       Reno, NV 89502




                                14                 deliberate indifference, and other culpable conduct described herein, in an amount to be
                                15                 proven at trial;
                                16          5.     For exemplary and punitive damages, as allowed by law;
                                17          6.     For costs of the suit incurred herein;
                                18          7.     For attorneys’ fees, costs, and prejudgment interest, as allowed by law;
                                19          8.     For experts’ fees, costs as allowed by law, in an amount in an amount to be determined
                                20                 at trial;
                                21          9.     For Declaratory relief, equitably determined by the Court at trial. Pursuant to 28 U.S.C.
                                22                 § 2201, Federal Rule of Civil Procedure 57, 42 U.S.C. §§ 2000e-5, NRS 30.070, NRS
                                23                 30.100, NRS 613.333, and the Court’s inherent equitable powers, SHELTON seeks, and
                                24                 is entitled to have, declaratory relief awarded in his favor, to declare his rights and the
                                25                 obligations of Defendants, which matters are now in controversy or dispute, where such
                                26                 declaratory relief is necessary and proper to the termination of the disputes raised herein,
                                27                 including as specifically prayed for below, including declaratory relief whereby the
                                28                 Court issues a declaration that Defendants unlawfully discriminated against SHELTON


                                                                                    16
                                       Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 17 of 18




                                 1                 in violation of the ADA, and otherwise violated SHELTON’S rights under federal law
                                 2                 and state law, as alleged herein, and regarding the rights and obligations of the parties,
                                 3                 relating to SHELTON’S employment and re-employment;
                                 4          10.    Based on the foregoing, SHELTON has suffered an irreparable injury, and the remedies
                                 5                 available at law, such as monetary damages, are inadequate to compensate for that
                                 6                 injury. This inadequacy is, in part, based on the fact that Defendants are currently
                                 7                 maintaining false and disparaging information about SHELTON’s work performance
                                 8                 and tenure, which will be discovered by third parties, including prospective employers
                                 9                 of SHELTON, which will interfere with his ability to obtain employment, including re-
                                10                 employment at Defendants. As such SHELTON is entitled to injunctive relief, including
                                11                 an injunction compelling Defendants:
                                12                 (a)     To remove false, adverse information contained in his personnel files relating to
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                         the claims of this case;
    Phone 775-853-9455
       Reno, NV 89502




                                14                 (b)     To provide only a “neutral” job reference concerning SHELTON’s tenure at
                                15                         Defendants, to all inquiring prospective employers; and
                                16                 (c)     To reinstate SHELTON’s employment, if feasible and appropriate, with full pay
                                17                         and benefits, as if never terminated.
                                18          Considering the balance of hardships between Plaintiff and Defendants, a remedy in equity is
                                19 warranted, and the public interest would not be disserved by issuance of such injunctive relief.
                                20 SHELTON herein seeks Injunctive relief, equitably determined by the Court at trial;
                                21          11.    For such other relief as the Court may deem just and proper; and
                                22          12.    Pursuant to the Federal Rules of Civil Procedure, Rule 38, Plaintiff demands a trial by
                                23                 jury on all issues triable by right of a jury.
                                24
                                25 Dated this 10th day of March 2021.                               THE GEDDES LAW FIRM, P.C.
                                26
                                27
                                                                                                    KRISTEN R. GEDDES
                                28                                                                  Nevada Bar Number 9027


                                                                                      17
                                     Case 3:21-cv-00121-HDM-WGC Document 1 Filed 03/10/21 Page 18 of 18



                                                                                The Geddes Law Firm, P.C.
                                 1                                              1575 Delucchi Lane, Suite 206
                                                                                Reno, Nevada 89502
                                 2                                              Phone: (775) 853-9455
                                                                                Fax: (775) 299-5337
                                 3                                              Attorneys for Plaintiff Garth Shelton
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                      18
